Citation Nr: 0724970	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Video Teleconference (VTC) hearing 
in July 2005 before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 
2002).  A transcript of the hearing testimony is associated 
with the claims files.

In October 2005, the Board remanded the claim for further 
evidentiary development.


FINDINGS OF FACT

1.  In March 2001, tympanostomy (T) tubes were placed in the 
veteran's ears at a VA facility; informed consent was 
obtained for this procedure.

2.  In May 2002, at a VA ears, nose and throat (ENT) clinic, 
clinical examination revealed that the veteran's left ear T-
tube was out of place in his middle ear, and demonstrated the 
presence of a large posterior perforation of the tympanic 
membrane; the T-tube was removed without the veteran's 
informed consent. 

3.  The removal of the T-tube in May 2002 was the type of 
medical procedure requiring informed consent prior to its 
accomplishment.

4.  The veteran developed increased left ear hearing loss 
secondary to the May 2002 removal of the T-tube and 
perforation of the tympanic membrane.




CONCLUSION OF LAW

The criteria for the grant of compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for left ear hearing loss have been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.32 (2006); 
69 Fed. Reg. 46,426 (2004) (codified at 38 C.F.R. § 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000 redefined 
VA's duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.

Factual Background

The veteran's VA treatment records indicate that he had a 
history of chronic ear infections and tube placements to 
improve drainage.  In March 2001, he had T-tubes placed in 
his ears; informed consent was obtained for this procedure.  
A July 2001 ENT note indicates good placement of the T-tube 
in the left ear, and the tympanic membranes in both ears were 
clear and mobile.  A January 2002 ENT note indicates there 
was initial improvement in his hearing after the tubes were 
placed, but that he was now complaining of decreased hearing.  
In March 2002, he was diagnosed with otitis media (an ear 
infection) and given ear drops and Amoxil.  Later that month, 
both ears appeared clear with T-tubes in place.  The tympanic 
membrane of the left ear appeared slightly retracted.  In May 
2002, it was noted that the T-tube was out of place in the 
left ear and partially in the middle ear with a large 
posterior perforation.  The T-tube was removed.  There is no 
documentation showing that the veteran was provided with 
informed consent with respect to the removal of the T-tube. 

At his July 2005 hearing, the veteran testified that a 
physician was trying to straighten the T-tube but ended up 
removing it with tweezers and tearing a hole in his ear.  He 
said he was not given any warning beforehand.  He said it was 
very painful and he lost hearing in his left ear as a result.  
An operation to repair it could not be performed because of 
his heart condition.  In an October 2006 statement, he said 
he did not give informed consent for the removal of the tube.

The report of a January 2007 VA audiological examination 
explained that T-tubes are inserted to permit aeration of the 
middle ear and are associated with a higher incidence of 
perforations.  A January 2002 audiogram showed the average 
pure tone decibel loss in the left ear as 60 decibels.  A May 
2002 audiogram, on the day the tympanic membrane was 
perforated, showed that the average pure tone decibel loss in 
the left ear was 53, and an April 2003 audiogram showed that 
the average pure tone decibel loss was 66.  In a February 
2007 addendum to this report, the examiner, H.K., stated that 
"left ear hearing loss was less likely as not less than 
50/50 probability more severe after removal of the T-tube in 
May 2002 than it was at time of placement 2001."  Although 
unclear, it appears, based on the results of the audiograms, 
that the examiner believed the veteran's left ear hearing 
loss increased in severity after the removal of the T-tube.

The report of the January 2007 VA examination for ear 
diseases indicates the veteran's left ear canal was normal 
with a large tympanic membrane perforation.  The examiner, 
J.H., opined that it was at least as likely as not that the 
T-tube procedure worsened the veteran's hearing loss, but 
that it would be pure supposition to comment on whether there 
was any carelessness, negligence, error in judgment, or lack 
of proper skill by VA.  The examiner stated, however, that 
informed consent should have been given before the T-tube was 
removed.  
 
Legal Analysis

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of [38 U.S.C.] shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service[]connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of [38 U.S.C.], and the 
proximate cause of the disability or death was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable...

For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to the veteran's condition after such treatment has 
stopped.  38 C.F.R. 
§ 3.361(b).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

According to the January 2007 VA examiners, the veteran's 
left ear hearing loss worsened as a proximate result of the 
removal of the T-tube.  Although the January 2007 examiners 
could not comment on whether the removal involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, they did 
indicate that VA improperly furnished this medical care 
without first obtaining the veteran's informed consent.  See 
38 C.F.R. § 17.32.  Resolving reasonable doubt in the 
veteran's favor, the Board consequently concludes that 
entitlement to compensation under 38 U.S.C. § 1151 for left 
ear hearing loss is warranted. 
   
	(CONTINUED ON NEXT PAGE)




ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for left ear hearing loss is granted.







____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


